Case: 19-12149   Date Filed: 01/16/2020   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12149
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:18-cr-80238-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ARTURO SANCHEZ-ROSALES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 16, 2020)

Before WILSON, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-12149    Date Filed: 01/16/2020   Page: 2 of 2


      Robert Adler, appointed counsel for Arturo Sanchez-Rosales in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sanchez-Rosales’s convictions and sentences are AFFIRMED.




                                         2